PLOTKIN, Judge.
Warren Falls was charged, by bill of information on July 13, 1992, with simple escape, a violation of LSA-R.S. 14:110(A). At his arraignment on July 15,1992, he pleaded not guilty. However, on July 22,1992, the appellant withdrew his plea of not guilty and entered a plea of guilty as charged. He was sentenced to nine months at hard labor as a triple offender under R.S. 15:529.1. He now appeals, asking this court to review the record for errors patent.
His court appointed counsel filed a brief requesting only a review for errors patent. Counsel complied with the procedures outlined by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), as interpreted by this Court in State v. Troy Benjamin, 573 So.2d 528 (La.App. 4th Cir. 1990). Counsel’s detailed review of the procedural history of the case and the facts of the case indicate a thorough review of the record. Counsel has moved to withdraw because she believes, after a conscientious review of the record, that there are no non-frivolous issues to be raised on appeal. Counsel has reviewed the available transcript and-has found no trial court rulings which arguably support the appeal. A copy of the brief was forwarded to the appellant and this Court informed the defendant that he had the right to file a brief on his own behalf. He has not done so.
As per State v. Troy Benjamin, this Court has performed an independent, thorough review of all the pleadings filed in the district court, all minute entries of the district court proceedings, the bill of information and the transcript contained in the appeal record. The defendant was properly charged by bill of information with a violation of R.S. 14:110(A) and the bill was signed by an assistant district attorney. The defendant was present and represented by counsel at arraignment, the hearing, and sentencing. The sentence of nine months at hard labor as a triple offender under R.S. 15:529.1 is legal in all respects. Our independent review reveals no non-frivolous issues and a review of all transcripts contained in the appeal record reveals no trial court ruling which arguably supports the appeal. Accordingly, the defendant’s conviction and sentence are affirmed. Appellate counsel’s motion to withdraw is granted.
AFFIRMED.